Memorandum Per Curiam.
Upon the entry of the order of interpleader the action became one in equity (Clark v. Mosher, 107 N. Y. 118, 122; Levy v. Niklad, 259 App. Div. 54) and the court below was therewith divested of all jurisdiction to deter.mine which of the claimants was entitled to be paid the fund in controversy.
The judgment should be reversed on the law, without costs, and complaint dismissed, without prejudice to the rights of any of the parties. •
MacCrate, Smith and Steinbbink, JJ., concur.
Judgment reversed, etc.